
	

115 HR 3813 RH: Combating Human Trafficking in Commercial Vehicles Act
U.S. House of Representatives
2017-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 346
		115th CONGRESS1st Session
		H. R. 3813
		[Report No. 115–467]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2017
			Ms. Esty of Connecticut (for herself and Mr. Katko) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		
			December 18, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To designate a human trafficking prevention coordinator and to expand the scope of activities
			 authorized under the Federal Motor Carrier Safety Administration’s
			 outreach and education program to include human trafficking prevention
			 activities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Combating Human Trafficking in Commercial Vehicles Act. 2.Human trafficking prevention coordinatorThe Secretary of Transportation shall designate an official within the Department of Transportation who shall—
 (1)coordinate human trafficking prevention efforts across modal administrations in the Department of Transportation and with other departments and agencies of the Federal Government; and
 (2)in coordinating such efforts, take into account the unique challenges of combating human trafficking within different transportation modes.
 3.Expansion of outreach and education programSection 31110(c)(1) of title 49, United States Code, is amended by adding at the end the following: The program authorized under this subsection may support, in addition to funds otherwise available for such purposes, the recognition, prevention, and reporting of human trafficking, while deferring to existing resources, as practicable..
 4.Expansion of commercial driver’s license financial assistance programSection 31313(a)(3) of title 49, United States Code, is amended— (1)in subparagraph (D), by striking or at the end;
 (2)by redesignating subparagraph (E) as subparagraph (F); and (3)by inserting after subparagraph (D) the following:
				
 (E)support, in addition to funds otherwise available for such purposes, the recognition, prevention, and reporting of human trafficking; or.
			5.Establishment of the Department of Transportation Advisory Committee on Human Trafficking
 (a)EstablishmentThe Secretary shall establish an advisory committee on human trafficking. (b)Membership (1)CompositionThe Committee shall be composed of not more than 15 external stakeholder members whose diverse experience and background enable them to provide balanced points of view with regard to carrying out the duties of the Committee.
 (2)SelectionThe Secretary shall appoint the external stakeholder members to the Committee, including representatives from—
 (A)trafficking advocacy organizations; (B)law enforcement; and
 (C)trucking, bus, rail, aviation, maritime, and port sectors, including industry and labor. (3)Periods of appointmentMembers shall be appointed for the life of the Committee.
 (4)VacanciesA vacancy in the Committee shall be filled in the manner in which the original appointment was made and shall not affect the powers or duties of the Committee.
 (5)CompensationCommittee members shall serve without compensation. (c)AuthorityNot later than 9 months after the date of enactment of this Act, the Secretary shall establish and appoint all members of the Committee.
			(d)Duties
 (1)Recommendations for the Department of TransportationNot later than 18 months after the date of enactment of this Act, the Committee shall make recommendations to the Secretary on actions the Department can take to help combat human trafficking, including the development and implementation of—
 (A)successful strategies for identifying and reporting instances of human trafficking; and (B)recommendations for administrative or legislative changes necessary to use programs, properties, or other resources owned, operated, or funded by the Department to combat human trafficking.
					(2)Best practices and recommendations
 (A)In generalThe Committee shall develop recommended best practices for States and State and local transportation stakeholders to follow in combating human trafficking.
 (B)DevelopmentThe best practices shall be based on multidisciplinary research and promising, evidence-based models and programs.
 (C)ContentThe best practices shall be user-friendly, incorporate the most up-to-date technology, and include the following:
 (i)Sample training materials. (ii)Strategies to identify victims.
 (iii)Sample protocols and recommendations, including— (I)strategies to collect, document, and share data across systems and agencies;
 (II)strategies to help agencies better understand the types of trafficking involved, the scope of the problem, and the degree of victim interaction with multiple systems; and
 (III)strategies to identify effective pathways for State agencies to utilize their position in educating critical stakeholder groups and assisting victims.
 (D)Informing States of best practicesThe Secretary shall ensure that State Governors and State departments of transportation are notified of the best practices and recommendations.
					(e)Reports
 Not later than 2 years after the date of enactment of this Act, the Secretary shall— (1)submit a report on the actions of the Committee described in subsection (d) to—
 (A)the Committee on Commerce, Science, and Transportation of the Senate; and (B)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (2)make the report under paragraph (1) publicly available both physically and online. (f)DefinitionsIn this section:
 (1)CommitteeThe term Committee means the Department of Transportation Advisory Committee on Human Trafficking established under subsection (a).
 (2)Human traffickingThe term human trafficking means an act or practice described in paragraph (9) or paragraph (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
 (3)SecretaryThe term Secretary means the Secretary of Transportation.   December 18, 2017 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 